Citation Nr: 0514204	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  96-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to September 1974.  This case is before the 
Board of Veterans' Appeals (Board) on May 2003 remand from 
the United States Court of Appeals for Veterans Claims 
(Court) pursuant to a joint motion by the parties (Joint 
Motion).  The appeal was initiated from a February 1995 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  (The claims folder was 
subsequently transferred to the Huntington RO).  In August 
1996, the veteran appeared for a personal hearing before a 
hearing officer at the RO.  In February 1997 he appeared 
before the undersigned at a Travel Board hearing at the 
Newark RO, and in April 2002 he appeared before the 
undersigned at a hearing in Washington D.C.  The case was 
before the Board in May 2002, when the Board denied service 
connection for PTSD.  The veteran appealed that decision to 
the Court, and by a May 2003 Order, the Court vacated the May 
2002 Board decision and remanded the matter for 
readjudication.  Pursuant to the Court's Order, the Board 
remanded the case to the RO in November 2003 for 
readjudication consistent with the Joint Motion.  The case is 
now back before the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no credible supporting evidence that the veteran 
was subjected to a stressor event in service, and he has 
provided no meaningful information which can be used as the 
basis for another attempt to confirm his alleged stressor(s) 
in service.  

3.  The preponderance of the competent evidence is against a 
finding that the veteran has PTSD that is related to service.



CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice by March and July 2004 correspondence from the 
RO, and in a supplemental statement of the case (SSOC) issued 
in February 2005.  Although he was provided VCAA notice 
subsequent to the February 1995 RO decision appealed 
(incidentally, notice would not have been possible prior to 
enactment of the VCAA), he is not prejudiced by an notice 
timing defect.  He was notified (in the February 1995 
decision, in a statement of the case issued in July 1995, and 
in numerous SSOCs issued throughout the course of this 
appeal) of everything required, and has had ample opportunity 
to respond or supplement the record.  The case was reviewed 
de novo subsequent to the notices.  

Regarding content of notice, the SOC and SSOCs informed the 
veteran of what the evidence showed.  March and July 2004 
correspondence and the February 2005 SSOC informed him of the 
controlling law and regulations.  He was advised in the 
correspondence, and in the February 2005 SSOC, that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The correspondence and the February 2005 SSOC advised him of 
what the evidence must show to establish entitlement to 
service connection for PTSD, and what information or evidence 
VA needed from him.  Specifically, the March and July 2004 
correspondence, and the February 2005 SSOC, informed him of 
the allocation of responsibility of the parties to identify 
and obtain additional evidence to substantiate the claim.  
While the veteran was not advised verbatim to submit 
everything he has pertaining to his claim, he was advised to 
submit, or provide releases for VA to obtain, any pertinent 
records.  The July 2004 correspondence specifically advised 
the veteran to let VA know "[i]f there is any other evidence 
of information that you think will support your claim."  
This was equivalent to advising him to submit everything 
pertinent.  Everything submitted to date has been accepted 
for the record and considered.  

Regarding the duty to assist, VA has obtained all records of 
which there was notice.  Although a great deal of medical 
evidence has been generated during the pendency of this 
appeal, the Board has considered whether additional VA 
examination or advisory opinion is necessary.  A medical 
opinion or an examination is necessary:  (summarized)  If the 
record is insufficient to decide the claim, but contains 
evidence of a current diagnosis of the disability; 
establishes an event, injury or disease in service; and 
indicates the current diagnosed disability may be related to 
the disease, injury, event in service.  38 C.F.R. § 3.159.  
Here, there is no evidence of an event in service, and no 
competent evidence that any currently diagnosed PTSD may be 
related to a verified event in service.  Consequently, an 
examination or a medical opinion is not indicated.  As noted, 
the claim was reviewed de novo (see February 2005 SSOC).  
Development is complete to the extent possible; VA's duties 
to notify and assist are met.  Hence, the Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that service connection for 
PTSD is warranted due to stressors he experienced during 
service, including being beaten and sexually assaulted during 
his incarceration at Fort Leavenworth, Kansas; witnessing 
physical assaults on other inmates; and the general stress of 
being incarcerated.  

Service medical and personnel records are negative for 
treatment or diagnosis of any psychiatric symptoms, including 
PTSD or PTSD-related symptoms.  Medical records associated 
with the veteran's incarceration in Fort Leavenworth are also 
part of his service medical records.  The records include an 
admission summary by a social worker in March 1973, during 
the veteran's incarceration.  He had been confined at Fort 
Leavenworth for several months prior to the admission 
summary, and the summary is devoid of any complaints of, or 
reference to, a physical/sexual assault during his 
incarceration.  

In October 1974, the veteran filed a claim seeking service 
connection for a nervous condition that began in 1972.  His 
application for compensation includes no reference to a 
sexual assault in service.  Postservice evidence includes 
medical records showing that the veteran was hospitalized in 
a VA medical facility from October 1974 to February 1975.  He 
was treated for drug abuse (heroin and amphetamines) and 
other health problems.  The records are negative for 
diagnosis of a psychiatric condition, and the veteran made no 
complaints of being physically or sexually abused in service.  

The veteran underwent a VA psychiatric evaluation in April 
1975, during which he had no complaints of a sexual assault 
during service.  Examination revealed no indication of 
psychotic symptomatology in the sense of delusion, 
hallucination, or ideas of reference.  The examiner reported 
that there was neurotic symptomatology "perhaps the residual 
of withdrawal from drugs."  From the history provided by the 
veteran, the examiner diagnosed unclassified neurosis, 
residual of drug use and alcoholism.  

Of record is a December 1975 administrative determination 
whereby it was determined that the veteran's character of 
discharge for his service from February 1972 to September 
1974 was to be considered by VA as under conditions other 
than dishonorable.  

In a February 1976 rating decision, the RO denied service 
connection for a nervous condition.  The RO did not 
specifically address the matter of service connection for 
PTSD.  
Additional VA outpatient treatment records dated from May 
1975 to January 1978 do not show specific diagnosis of PTSD.  
Several clinical reports in that period show diagnosis of 
drug abuse, and none contain any reference to a physical or 
sexual assault in service.  A January 1976 outpatient record 
shows that the veteran complained of a "nervous condition," 
and a notation in the record indicates that he had been using 
heroin since he was 13 years old.  The diagnosis was thought 
disorder.  A September 1976 clinical record indicates that 
the veteran was attending a drug rehabilitation program, and 
was seeking a prescription of Valium.  A March 1977 VA 
medical certificate indicates that the veteran's primary 
complaint was that he "can't relax his mind."  It was noted 
that he was a heroin addict, for which Valium had been 
prescribed in the past with good relief.  The diagnoses were 
heroin addict and anxiety.  Valium was prescribed, and the 
veteran was advised of the "risk of abuse of Valium in known 
drug abuser."  

The veteran filed a claim seeking service connection for PTSD 
in October 1994.  A VA discharge summary of inpatient care 
shows that he was hospitalized from September to October 1994 
"to help him address issues relating to his long-term 
dysfunctional life-style."  The hospital summary shows 
diagnoses chronic PTSD, delayed; depression; alcohol 
dependence, in remission; opiate dependence; and antisocial 
personality disorder.  

In December 1994 correspondence, the veteran reported that 
during his incarceration in Fort Leavenworth, he witnessed 
the beating and stabbing of another prisoner who had 
apparently refused sexual advances of fellow inmates.  He 
stated that he reported the incident, and was given Valium 
(apparently by prison medical personnel) and placed on a 
different prison tier.  He also reported that in July 1973 he 
was the victim of an attempted rape by a prisoner who had 
previously threatened him "with his life 3 times."  The 
veteran stated that the attempted rape was thwarted by three 
other prisoners who intervened on his behalf.  He later 
"joined in with them, but was forced to commit sexual 
molestation on [another] inmate . . . for fear that if I 
didn't they would do me."  The veteran stated that he has 
been afraid ever since the attempted rape, and he complained 
of nightmares.

On December 1994 VA psychiatric evaluation, the veteran 
informed the examiner that he had been charged with 
insubordination and unauthorized leave during service, for 
which he was sentenced to six months of hard labor at Fort 
Leavenworth.  He reported that he witnessed and experienced 
brutality and violence while he was in prison.  He recalled 
that he saw other prisoners attacked with knives on three 
occasions, and another prisoner was burned with lighter 
fluid.  He also reported that, on three occasions, another 
inmate beat him and threatened his life after he refused to 
submit to his sexual advances.  The veteran denied any use of 
alcohol or drugs prior to service.  His subjective complaints 
were noted and objective evaluation was performed.  The 
diagnoses were depressive disorder with psychotic features, 
and a borderline personality disorder.  The examiner opined 
that the "specific criteria necessary for diagnosis of 
[PTSD] are not met in this case."  

At the August 1996 hearing before the hearing officer at the 
RO, the veteran testified that he was physically as well as 
sexually abused while incarcerated at Fort Leavenworth.  He 
reiterated his contentions regarding an attempted sexual 
assault on him during his incarceration, and that three other 
inmates had intervened and stopped the assault.  He also 
testified that during the incarceration he was seen by a 
psychiatrist on different occasions who gave him Valium.  At 
the February 1997 hearing before the undersigned, he again 
essentially reiterated previous contentions.  His 
representative conceded that the service medical records do 
not reflect any treatment for a condition indicative of 
physical beatings and/or sexual assaults.  In support of his 
claim, the veteran submitted a statement from his spouse, who 
indicated that she had known the veteran since 8th grade, and 
it was not until 20 years after his service that the veteran 
told her about being physically and sexually assaulted during 
his incarceration at Fort Leavenworth.  

In a January 1997 letter, a VA psychologist stated that the 
veteran had successfully completed a VA evaluation and 
treatment program for Vietnam veterans, and that the 
veteran's status was unique in that "his stressors were not 
combat related but rather occurred while in military 
prisons."  The psychologist reported that the veteran 
exhibited all the "classic symptoms" of PTSD; the service 
records are "sketchy" regarding the treatment the veteran 
experienced while incarcerated; and the veteran's accounts of 
events at Fort Leavenworth were very similar to other 
veterans whom the psychologist had treated.  In a February 
1997 memorandum, a chief of a VA mental hygiene clinic 
reported that the veteran had been treated at the clinic for 
approximately three years, and he carried a diagnosis of PTSD 
with recurrent episodes of depression.  

The Board remanded this case to the RO for additional 
development in April 1997.  Pursuant to the remand 
directives, the RO contacted the veteran in September 1998, 
and asked him to provide any additional medical records that 
might reflect the psychiatric treatment he allegedly was 
provided while he was confined at Fort Leavenworth.  

Additional efforts to obtain records in support of the 
veteran's claim also were initiated by the RO.  In October 
1998, the National Personnel Records Center (NPRC) responded 
to the RO's request for additional service records by 
reporting that all medical records had already been 
submitted.  In December 1998, the RO contacted the U.S. Army 
Crime Records Center, and in a December 1998 response it was 
indicated that the veteran was incarcerated for wrongful 
possession of a hypodermic instrument with intent to use, 
wrongful use of a controlled substance, carrying a concealed 
weapon, housebreaking, larceny, and forgery.  It was also 
reported that a search of Army criminal file indexes 
indicated no additional information regarding the veteran.  

In 1998 and 1999, the RO made extensive efforts to obtain 
additional records from the Fort Leavenworth.  Numerous 
requests for information were submitted.  Additional 
outpatient treatment records were obtained, including a 
medical record indicating the veteran was hospitalized from 
March to July 1995.  The hospitalization report indicates 
diagnoses and treatment for PTSD, depression, alcohol 
dependence, and opioid dependence (in remission).  The 
records contain only negligible reference to any alleged 
stressor, and are devoid of any specific reference to an 
alleged sexual assault in service.  There was reference to 
"the unique nature of his military experience," and it was 
noted that the veteran "worked hard on 2 specific events in 
particular . . . ."  

In a June 1999 response to the RO's request for information, 
the Commandant of the United States Disciplinary Barracks at 
Fort Leavenworth stated that following the veteran's release 
from prison, his records were retired to the NPRC, where they 
were maintained for 25 years and then destroyed.  The 
Commandant reported that correctional records are no longer 
available for someone confined in 1973.  With regard to the 
RO's request for information regarding three witnesses 
(fellow inmates) who came to the veteran's aid during the 
alleged assault (their names were provided to Fort 
Leavenworth authorities in a May 1999 letter from the RO), 
the Commandant indicated that he had no information available 
on those individuals.  

A February 2000 report of psychiatric consultation indicates 
diagnosis and treatment for PTSD as a result of the veteran's 
experiences in Fort Leavenworth.  The veteran reported that 
while he was in prison, he was assaulted, held down, and 
another inmate attempted to rape him.  He indicated he was 
knocked unconscious, and that someone intervened just before 
he was penetrated.  The diagnoses were PTSD and personality 
disorder, not otherwise specified with anti-social and 
paranoid features.  

In December 2001 correspondence, the veteran asserted that 
had the RO acted more promptly, records from Fort Leavenworth 
could have been obtained within 25 years of the veteran's 
incarceration.  In this regard, the Board notes that it has 
reviewed the veteran's service medical records, and there is 
no indication (other than the veteran's own contentions) that 
the service medical records are incomplete.  As noted above, 
the NPRC has notified the RO that all service records have 
been submitted.  

At the April 2002 hearing before the undersigned, it was 
reaffirmed that the veteran did not serve in Vietnam and had 
no combat service.  He indicated that he was receiving Social 
Security disability benefits based solely on the diagnosis of 
PTSD, and in April 2002 VA received information from the 
veteran regarding such benefits.  The Social Security 
determination expressly indicates that the veteran was found 
disabled (for purposes of entitlement to Social Security 
benefits) due to "anxiety disorders and personality 
disorders."  A diagnosis of PTSD is neither shown nor 
referenced in the Social Security determination.  At the 
hearing, the veteran was informed that the RO had attempted 
to contact the three witnesses he identified at the prior 
Travel Board hearing, and he was advised that attempts to 
contact those individuals had failed.  When the veteran was 
asked whether he had heard from these people or contacted 
them, he responded that it was against the law for him to 
contact any of these people, and as inmates they were not 
"that kind of friends."  The veteran indicated there were 
no additional records pertinent to his claim that the Board 
or the RO could obtain.  He requested a 30-day extension to 
obtain additional records, which was granted, and other than 
the above-cited information regarding his Social Security 
determination, no additional records were submitted.  

Additional VA outpatient records were obtained, dated through 
February 2005, showing treatment the veteran received for a 
variety of medical problems.  The records are negative for 
any reference to the veteran's service or his alleged 
stressors.  A February 2002 outpatient report indicates that 
the veteran complained mainly of "anxiety related to various 
stresses he was having."  The report shows diagnoses of 
PTSD, personality disorder, and psychotic disorder.  A July 
2003 clinic record shows that the veteran consulted with a VA 
social worker to discuss his continued participation in a 
private methadone maintenance program.  

Legal Criteria and Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70 (1994).  Where the veteran did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the veteran's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Here, the record before the Board demonstrates clearly that 
PTSD has been diagnosed.  Notwithstanding, as stated by the 
Court, "[j]ust because a physician or other health 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is also 
clear that the Board is not required to accept a veteran's 
statements regarding his alleged symptoms, including 
nightmares, flashbacks, and other difficulties he associates 
with his active service, if the Board does not find the 
statements regarding his symptoms to be credible.  

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.  38 C.F.R. 
§ 3.304(d).  Under the controlling regulation, there must be 
credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy.  In this case, the veteran 
has conceded that he did not engage in combat with the enemy.  
Accordingly, the Board has determined that the veteran did 
not engage in combat with the enemy as defined within 38 
U.S.C.A. § 1154(b).  As a result, as a matter of law, a 
medical care provider cannot provide supporting evidence that 
the claimed in-service event actually occurred based on a 
post-service medical examination.  See Moreau v. Brown, 9 
Vet. App. 389 (1996).  In addition, the veteran's own 
testimony will not be sufficient.  Id.  Other credible 
supporting evidence from any source must be provided.  

The veteran's alleged stressors in service include the 
following:  (1) witnessing attacks on fellow inmates by other 
inmates during his incarceration; (2) the general stress 
involved in being incarcerated; and (3) the alleged sexual 
assault.  

In evaluating these alleged stressors, the Board must note 
that all of them occurred while the veteran was incarcerated 
in Fort Leavenworth.  As a result, the Board has considered 
the issue of whether or not such alleged injuries can be 
considered to have occurred in the line of duty.  The 
provisions of 38 C.F.R. § 3.1(m) mandate that the 
requirements as to line of duty are not met if, at the time 
that the injury was suffered or disease contracted, the 
veteran was either:  (1) avoiding duty by desertion, or 
absent without leave which materially interfered with the 
performance of military duty; (2) confined under a sentence 
of court-martial involving an unremitted dishonorable 
discharge; or (3) confined under sentence of a civil court 
for a felony as determined under the laws of the jurisdiction 
where the person was convicted by such court.  See also 38 
U.S.C.A. § 105 (West 2002).  The language of § 3.1(m), by 
qualifying the type of confinement under a sentence of a 
court-martial to that which involved an "unremitted 
dishonorable discharge" strongly implies that confinement as 
a result of any other reason, such as pretrial confinement or 
by reason of a court-martial sentence other than one that 
included an unremitted dishonorable discharge (as in this 
case), does not prohibit a favorable line-of-duty 
determination for an injury or disease contracted during the 
confinement.  This is significant in this case because the 
available records do not show at this time that the veteran 
received a sentence that included a dishonorable discharge.  
The December 1975 VA administrative decision determined that 
the veteran should be discharged under conditions other than 
dishonorable.  Therefore, the Board has determined that any 
verified trauma experienced by the veteran in service would 
be considered as incurred in the line of duty.  

This does not, however, end the analysis in this case.  Upon 
reviewing the evidence, the Board finds that the veteran has 
failed to supply "credible" evidence of his alleged 
inservice stressors.  None of his alleged stressors in 
service is confirmed, and the Board finds no basis by which 
VA could confirm such stressors.  The special provisions of 
VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
regarding personal assault have been considered in reaching 
this determination.  M21-1 notes that:  "Personal assault is 
an event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking."  M21-1, Part 
III, 5.14c.  M21-1 identifies alternative sources for 
developing evidence of personal assault, including private 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III, 
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.  Examples of behavior changes 
that might indicate a stressor include:  visits to a medical 
or counseling clinic or dispensary without a specific 
diagnosis or specific ailment; sudden requests that the 
veteran's military occupational series or duty assignment be 
changed without other justification; lay statements 
indicating increased use or abuse of leave without apparent 
reason; changes in performance or performance evaluations; 
lay statements describing episodes of depression, panic 
attacks or anxiety with no identifiable reasons for the 
episodes; increased or decreased use of prescription 
medication; evidence of substance abuse; obsessive behavior 
such as overeating or undereating; pregnancy tests around the 
time of the incident (obviously not at issue in this case); 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; 
breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  

After extensive and careful review of the evidence of record, 
the Board concludes that there is no credible documented 
evidence to indicate that the veteran experienced any of the 
identified behavior changes, or any other unusual behaviors 
during his active military service.  Particularly damaging to 
his case are medical records dated immediately following his 
separation from service; medical records which are entirely 
negative for any reference to the alleged stressors.  While 
there is documentation of drug abuse (one of the above-listed 
indicators of behavior changes which might evidence an in-
service stressor) almost immediately after service, this was 
not a new behavior.  The veteran's incarceration in service 
was, in part, for possession of drugs/drug paraphernalia, and 
postservice medical evidence indicates drug use dating back 
to when he was 13 years old.  

The Board has noted the extensive efforts of the RO to 
confirm the veteran's alleged stressors; efforts that have 
yielded no results.  The Board has reviewed the service 
medical records and they appear complete.  There is 
absolutely no indication that the veteran underwent treatment 
for assault or for a psychiatric condition during his 
incarceration in Fort Leavenworth (as contended).  
Specifically, medical records from Fort Leavenworth among the 
veteran's service medical records fail to reveal any 
indication of PTSD or PTSD-related symptoms.  Medical records 
generated immediately following his separation from service 
only support this finding.  These facts do not support the 
claim.  

The Board is aware of the Court's decision in Patton v. West, 
12 Vet. App. 272 (1999).  Patton involved an allegation of 
noncombat personal assault as the alleged stressor with 
respect to PTSD.  The Court noted that certain provisions in 
VA Manual M21-1 apply to such claims.  In this case, however, 
the Board has specifically determined that every effort to 
confirm the veteran's alleged stressor in service has been 
undertaken, with negative results.  

Furthermore, it is noteworthy that extensive medical evidence 
and other evidentiary records fail to support the veteran's 
alleged stressors in service.  Specifically, medical records 
following the veteran's separation from service provide no 
indication of an alleged sexual assault.  The records 
indicate that he did not report the alleged sexual assault to 
any individual in whom he confided until decades after his 
discharge from active service.  His own testimony before the 
undersigned was not entirely consistent with statements he 
initially made to the VA regarding his psychiatric disability 
following service, and these facts weigh against his claim.  

VA psychiatric evaluation in December 1994 found that the 
criteria necessary for a diagnosis of PTSD were not met.  
Although PTSD has been diagnosed on other occasions, such 
diagnoses were based on stressor events that are not 
confirmed.  Consequently, there is no need to resolve the 
inconsistency in the medical evidence as to whether the 
psychiatric symptoms shown support a diagnosis of PTSD.  To 
establish entitlement to service connection for PTSD, the 
veteran must present both medical evidence diagnosing the 
condition and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Without 
credible supporting evidence of an in-service stressor, even 
unequivocal medical evidence that a claimant has all the 
symptoms needed to establish that he has PTSD would be 
insufficient to establish service connection for the PTSD, 
i.e., establish that the PTSD is service related.  

The veteran's own statements and contentions (and those of 
his spouse), regarding a relationship between his current 
psychiatric symptoms and in-service traumatic events cannot 
by themselves establish the nexus between his current 
psychiatric problems and his military service.  They are 
laypersons and, as such, are not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education (such as medical nexus).  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 
The preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting his claim and the evidence against the claim are 
in equipoise, the benefit of the doubt doctrine does not 
where, as here, the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


